DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 6/21/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 stand rejected. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 6/21/2022, with respect to claim objections and 112(b) rejections have been fully considered and are persuasive.  The claim objections and 112(b) rejections of claims 1-20  has been withdrawn. 

Applicant’s arguments, see Arguments/Remarks, filed 6/21/2022, with respect to the rejection(s) of amended claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references. The rejection has been modified to meet the newly amended claim limitations.

Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pudil et al. (US2014/0190886; hereinafter “Pudil”).
Applicant’s claims are directed toward a method.
Regarding claims 1-10; Pudil discloses a method, comprising the steps of: setting at least one dialysis parameter for a subsequent dialysis session for a patient (Pudil Pr. 425; measurement of the urea concentration in the dialysate can be further used to monitor the time course of urea concentration decrease, effective dialysance, blood flow inaccuracy, or dialyzer clotting that requires intervention within the dialysis session to ensure therapy targets are met. Pr. 428; In other words, while monitoring the urea concentration, one can intervene during the dialysis session) based on at least one fluid parameter of an ammonium removal solution effluent from a sorbent module (102) containing zirconium phosphate used by the patient in a previous dialysis session (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 40; claim 20; monitoring system can comprise an ammonia sensor. Pr. 411; performance of conversion of urea to ammonia can be monitored and determined. Pr. 426; Fig. 1; zirconium phosphate  segment or layer 103 is located in the dialysate regeneration cartridge 100. Pr. 407; zirconium phosphate is the material within the dialyzer, thus, it is utilized by the patient in a dialysis session. Pr. 404; sensing methods of the present invention can provide real-time information regarding cleared solutes within the dialysate stream that can be applied to detect and measure these factors so that corrective action can be taken between dialysis sessions to ensure that the dialysis session clearance goals are met.); wherein the at least one fluid parameter of the ammonium removal solution effluent is measured in either an effluent line (109) fluidly connected to the sorbent module (102), or a reservoir (107) fluidly connected to the effluent line (Pudil Pr. 423, 428; Fig. 1; various sensor types can be used to detect the chemical changes occurring as the dialysate flows through the various sorbent layers. Post-urease conductivity measurement point 202 downstream of the urease material 102. Post-urease measurement point can be located downstream form the sorbent outlet stream 302 as well. Pr. 407-408; dialysate regeneration unit contains sorbent cartridges that can contain zirconium phosphate (ZrP) material that has the capacity to absorb a large quantity of ammonium ions. Pr. 405; zirconium phosphate may be the sorbent, and the urea can be converted to ammonium salt, which allows ammonium to be removed by cation exchange with other sorbent materials.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The method of claim 1, wherein the at least one fluid parameter is received from a sensor in the effluent line or in the reservoir fluidly connected to the effluent line (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 40; claim 20; monitoring system can comprise an ammonia sensor. Pr. 411; performance of conversion of urea to ammonia can be monitored and determined. Pr. 423, 428; Fig. 1; various sensor types can be used to detect the chemical changes occurring as the dialysate flows through the various sorbent layers.).
Claim 3: The method of claim 1 or 2, wherein the at least one fluid parameter comprises a total ammonia content in the ammonium removal solution effluent of the sorbent module; and wherein the total ammonia content in the ammonium removal solution effluent is received from an ammonia sensor (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 40; claim 20; monitoring system can comprise an ammonia sensor. Pr. 411; performance of conversion of urea to ammonia can be monitored and determined.).
Claim 4: The method of claim 3, further comprising the step of estimating a patient pre-dialysis blood urea nitrogen (BUN) level based on the total ammonia content of the ammonium removal solution effluent (Pudil Pr. 423; sensor reading from ammonium ion sensor located post-urease can be used to measure BUN. Pr. 488; measuring the conductivity change of the dialysate across the urease containing layer 102 in Fig. 10).
Claim 5: The method of claim 3, wherein the step of setting at least one dialysis parameter for the subsequent dialysis session comprises setting at least one of: a dialysate flow rate, a blood flow rate, a dialyzer size, a zirconium phosphate sorbent module size, a sorbent cartridge size, a bicarbonate addition profile, dialysis session timing, dialysis session time, dialysis session frequency, or combinations thereof (Pudil Pr. 420; in any embodiment, the dialysate flow rate can be increased or the volume of the dialysate loop decreased to reduce the equilibration time. Pr. 494; blood and/or dialysate flow could be increased to determine their effect, and if necessary maintained at high flow rates in order to achieve a desired clearance of the urea.).
Claim 6: The method of claim 5, wherein the step of setting at least one dialysis parameter for the subsequent dialysis session comprises reducing a dialysate flow rate, reducing a blood flow rate, reducing a dialyzer size, reducing a zirconium phosphate sorbent module size, reducing a sorbent cartridge size, increasing a bicarbonate addition profile, decreasing dialysis session frequency, or combinations thereof in response to a patient pre-dialysis BUN level below a patient pre-dialysis BUN level for a prior dialysis session (Pudil Pr. 80; calculating BUN prior to dialysis. Pr. 33; control mechanism to decrease equilibration time without increasing the rate of the fluid flow. Pr. 420; volume of the dialysate loop is decreased to reduce the equilibration time (i.e. the size the dialyzer size that can hold the dialysate loop is decreased).).
Claim 7: The method of claim 1, wherein the at least one sensor further comprises a pH sensor or a temperature sensor (Pudil claim 24; Pr. 44, 501; pH sensor. Pr. 367; temperature sensor).
Claim 8: The method of claim 1, wherein the method uses a sorbent recharger, and further comprising the step of recharging zirconium phosphate in a sorbent module by introducing one or more recharge solutions through the sorbent module; wherein the one or more recharge solutions comprises at least water and a brine solution (Pudil Pr. 137; bicarbonate cartridge can be integrally formed with an apparatus for hemodialysis, where the cartridge can be recharged upon depletion. Pr. 331, 336-337; sorbent regeneration where there is a regenerative substance. Pr. 426-427; sorbent materials removes the impurities from the dialysate and the dialysate returns to the dialyzer through the sorbent outlet stream. Dialysates are known to contain a brine and water solution. Pr. 56; there may be a bicarbonate feed; and a water feed within the monitoring system).
Claim 9: The method of claim 1, wherein the method is performed by a processor of a sorbent recharger (Pudil Pr. 203; “controller,” “control unit,” “processor,” and “microprocessor” refers, in context, to a device which monitors and affects the operational conditions of a given system. Pr. 414; operation of the control can be done by a programmed controller. Pr. 137; bicarbonate cartridge can be integrally formed with an apparatus for hemodialysis, where the cartridge can be recharged upon depletion.).
Claim 10: The method of claim 9, wherein the processor is programmed to receive an ammonia content of the ammonium removal solution effluent at preset intervals or continuously (Pudil Pr. 433; streams can convey a continuous flow dialysate from selected flow streams 306 or 307, or the sample streams can convey an intermittent flow of dialysate).

Claim(s) 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pudil et al. (US2014/0190886; hereinafter “Pudil”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 11-20; Pudil discloses a system, comprising: an ammonium removal flow path (101) (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 411; performance of conversion of urea to ammonia can be monitored and determined. Fig. 1; Pr. 426; inlet stream 301 that flows towards sorbent cartridge 100) comprising: at least one ammonium removal solution source (105) (Pudil Fig. 1; Pr. 426-427; urease material 102 converts the urea to ammonia); the ammonium removal solution source fluidly connectable to a zirconium phosphate module (102) inlet (103) (Pr. 407-408; dialysate regeneration unit contains sorbent cartridges that can contain zirconium phosphate (ZrP) material that has the capacity to absorb a large quantity of ammonium ions.); a pump (106) (Pudil Pr. 242; peristaltic pumps. Pr. 417; control pumps are used in the dialysate flow loop.); and an effluent line (109) fluidly connectable to a zirconium phosphate module outlet (104) (Pudil Fig. 1; Pr. 426-427; sorbent outlet stream 302 is connected to the zirconium phosphate sorbent cartridge 100. Where urease material 102 converts the urea to ammonia); either the effluent line comprising at least one sensor (108), or further comprising a reservoir (107) fluidly connected to the effluent line, the reservoir comprising at least one sensor (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 40; claim 20; monitoring system can comprise an ammonia sensor.); and 
a processor in communication with the at least one sensor, the processor setting at least one dialysis parameter for a subsequent dialysis session of a patient based on the at least one sensor measuring a fluid parameter after a previous dialysis session for the patient (Pudil Pr. 425; measurement of the urea concentration in the dialysate can be further used to monitor the time course of urea concentration decrease, effective dialysance, blood flow inaccuracy, or dialyzer clotting that requires intervention within the dialysis session to ensure therapy targets are met. Pr. 428; In other words, while monitoring the urea concentration, one can intervene during the dialysis session. Additionally, Pudil Pr. 420; in any embodiment, the dialysate flow rate can be increased or the volume of the dialysate loop decreased to reduce the equilibration time. Pr. 494; blood and/or dialysate flow could be increased to determine their effect, and if necessary maintained at high flow rates in order to achieve a desired clearance of the urea. Pr. 426; Fig. 1; zirconium phosphate  segment or layer 103 is located in the dialysate regeneration cartridge 100. Pr. 407; zirconium phosphate is the material within the dialyzer, thus, it is utilized by the patient in a dialysis session. Pr. 404; sensing methods of the present invention can provide real-time information regarding cleared solutes within the dialysate stream that can be applied to detect and measure these factors so that corrective action can be taken between dialysis sessions to ensure that the dialysis session clearance goals are met.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 12: The method of claim 11, wherein the at least one sensor is positioned in the effluent line (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 40; claim 20; monitoring system can comprise an ammonia sensor. Pr. 411; performance of conversion of urea to ammonia can be monitored and determined. Pr. 423, 428; Fig. 1; various sensor types can be used to detect the chemical changes occurring as the dialysate flows through the various sorbent layers.).
Claim 13: The method of claim 11, wherein the at least one sensor is positioned in the reservoir fluidly connected to the effluent line (Pudil Pr. 420; sorbent regenerative dialysis system may have an open reservoir. Pr. 428; sensor can be in fluid communication at a particular position or measurement point, by being physically located at or located away the position of interest.).
Claim 14: The system of any of claims 11-13, wherein the at least one sensor is an ammonia sensor (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 40; claim 20; monitoring system can comprise an ammonia sensor. Pr. 411; performance of conversion of urea to ammonia can be monitored and determined. Pr. 423, 428; Fig. 1; various sensor types can be used to detect the chemical changes occurring as the dialysate flows through the various sorbent layers.).
Claim 15: The method of claim 13, wherein the at least one sensor further comprises a pH sensor or a temperature sensor (Pudil Pr. 44, 501; sensor system 727 may be a pH sensor. Pr. 367, 423; additional sensors for measuring pH and temperature may be utilized).
Claim 16: The system of claim 11, wherein the at least one dialysis parameter is selected from: a dialysate flow rate, a blood flow rate, a dialyzer size, a zirconium phosphate sorbent module size, a sorbent cartridge size, an amount of zirconium phosphate minimally required for therapy, a bicarbonate addition profile, dialysis session timing, dialysis session time, dialysis session frequency, or combinations thereof (Pudil Pr. 418; dialysate flow loop volumes can be envisioned depending on parameters such as patient weight, size, and health conditions. Claim 23; wherein the sodium concentration is measured at the start of a therapy session to determine a pre-dialysis blood sodium concentration of a subject and is used to profile the dialysate sodium concentration during the therapy session. Pr. 9; accessing the adequacy of hemodialysis, blood tests for hemodialysis patients are typically, however, performed only on a monthly basis. Many factors can compromise the effective clearance achieved during a dialysis session. These factors include blood access recirculation, access connection errors, dialyzer clotting, blood flow errors, dialysis session interruptions, and dialyzer variability. However, monthly or periodic testing is inadequate to determine if effective clearance is achieved by any individual dialysis treatment.).
Claim 17: The system of claim 11, wherein the at least one dialysis parameter is a bicarbonate addition profile (Pudil Pr. 40; the blood based solute monitoring system can have the sensor being a bicarbonate sensor. Claim 10; wherein dialysate is recirculated through the sorbent cartridge and not the dialyzer to create a baseline concentration, and directed through the dialyzer and a solute concentration profile is measured and used to determine the solute clearance through the dialyze. Pr. 427; as the solution passes through the urease layer, ammonium and bicarbonate ions produced by this reaction can result in an increase in dialysate solution conductivity proportional to the concentration of urea in the dialysate stream entering the regeneration cartridge. Further, Fig. 1 indicates a conductivity measurement points at 201/202, located before and after the urease alumina layer. Thus, the differing conductivity measurements can be correlated to the ammonium and bicarbonate ions produced.).
Claim 18: The system of claim 11, wherein the system comprises a sorbent recharger, wherein ammonium removal flow path is a zirconium phosphate recharging flow path fluidly connected to at least one recharge solution source, wherein at least one recharge solution source comprises at least a water source and a brine source (Pudil Pr. 137; bicarbonate cartridge can be integrally formed with an apparatus for hemodialysis, where the cartridge can be recharged upon depletion. Pr. 331, 336-337; sorbent regeneration where there is a regenerative substance. Pr. 426-427; sorbent materials removes the impurities from the dialysate and the dialysate returns to the dialyzer through the sorbent outlet stream. Dialysates are known to contain a brine and water solution. Pr. 56; there may be a bicarbonate feed; and a water feed within the monitoring system).
Claim 19: The system of claim 11, the processor further estimating a patient pre-dialysis BUN level (Pudil Pr. 423; sensor reading from ammonium ion sensor located post-urease can be used to measure BUN. Pr. 488; measuring the conductivity change of the dialysate across the urease containing layer 102 in Fig. 10).
Claim 20: The system of claim 11, the processor programmed to receive a fluid parameter from the at least one sensor at preset intervals or continuously (Pudil Pr. 433; streams can convey a continuous flow dialysate from selected flow streams 306 or 307, or the sample streams can convey an intermittent flow of dialysate).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hobot (US20170087533) – zirconium phosphate recharging customization
Pudil (20150367055 / 20200054807) – related inventor to the prior art
Gerber (20150367051) – replenishing urease in dialysis systems
Rosenbaum NPL - Prediction of hemodialysis sorbent cartridge urea nitrogen capacity and sodium release from in vitro tests
Mazack (US2018/0221554) – personalized bicarbonate management system and methods for sorbent-based hemodialysis
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone naumber is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779    

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779